EXHIBIT 10.1
 


 
VICTORY ENERGY CORPORATION
2014 LONG TERM INCENTIVE PLAN
(Effective February 24, 2014)
TABLE OF CONTENTS

 

SECTION 1 ESTABLISHMENT; PURPOSE AND TERM OF PLAN  2          
1.1
Establishment
 2  
1.2
Purpose
 2  
1.3
Term of Plan
 2         SECTION 2 DEFINITIONS AND CONSTRUCTION  2        
2.1
Definitions
 2  
2.2
Construction
 2       SECTION 3 ADMINISTRATION  9        
3.1
Administration by the Committee
 9  
3.2
Authority of Officers
 9  
3.3
Powers of the Committee
 9  
3.4
Administration with Respect to Insiders
 10  
3.5
Indemnification
 11       SECTION 4 SHARES SUBJECT TO PLAN  11        
4.1
Maximum Number of Shares Issuable
 11  
4.2
Adjustments for Changes in Capital Structure
 12       SECTION 5 ELIGIBILITY AND AWARD LIMITATIONS  13        
5.1
Persons Eligible for Awards
 13  
5.2
Award Agreements
 13  
5.3
Award Grant Restrictions
 13  
5.4
Fair Market Value Limitations for Incentive Stock Options
 14  
5.5
Repurchase Rights, Right of First Refusal and Other Restrictions on Stock
 14       SECTION 6 TERMS AND CONDITIONS OF OPTIONS  14        
6.1
Exercise Price
 15  
6.2
Exercisability, Vesting and Term of Options
 15  
6.3
Payment of Exercise Price
 15       SECTION 7 RESTRICTED STOCK  16        
7.1
Award of Restricted Stock
 16  
7.2
Restrictions
 17  
7.3
Delivery of Shares of Common Stock
 18       SECTION 8 OTHER STOCK-BASED, PERFORMANCE AWARDS AND DIVIDENDS  18    
   
8.1
Grant of Other Stock-Based and Performance Awards
 18  
8.2
Other Stock-Based Award and Performance Awards Terms
 19  
8.3
Dividends.
 20       SECTION 9 EFFECT OF TERMINATION OF SERVICE  21        
9.1
Option Exercisability and Award Vesting
 21  
9.2
Extension if Exercise Prevented by Law
 22  
9.3
Extension if Participant Subject to Section 16(b)
 22       SECTION 10 WITHHOLDING TAXES  22        
10.1
Tax Withholding
 22  
10.2
Share Withholding
 22  
10.3
Incentive Stock Options
 23

 
SECTION 11 PROVISION OF INFORMATION
 23
SECTION 12 COMPLIANCE WITH SECURITIES LAW, OTHER APPLICABLE LAWS AND OTHER
COMPANY POLICIES
 23
SECTION 13 NONTRANSFERABILITY OF AWARDS AND STOCK
 24
SECTION 14 NONCOMPETITIVE ACTIONS
 24
SECTION 15 TERMINATION OR AMENDMENT OF PLAN
 24
SECTION 16 STOCKHOLDER APPROVAL
 25
SECTION 17 NO GUARANTEE OF TAX CONSEQUENCES
 25
SECTION 18 SEVERABILITY
 25
SECTION 19 GOVERNING LAW
 25
SECTION 20 SUCCESSORS
 26
SECTION 21 RIGHTS AS A STOCKHOLDER
 26
SECTION 22 NO SPECIAL EMPLOYMENT OR SERVICE RIGHTS
 26
SECTION 23 REORGANIZATION OF COMPANY
 26
SECTION 24 CODE SECTION 409A
 27
SECTION 25 ADJUSTMENTS UPON A CHANGE IN CONTROL
 28

 
 
1

--------------------------------------------------------------------------------

 
 
VICTORY ENERGYCORPORATION
2014 LONG TERM INCENTIVE PLAN
 
SECTION 1

 
ESTABLISHMENT; PURPOSE AND TERM OF PLAN
 
1.1    Establishment
 
The Victory Energy Corporation 2014 Long Term Incentive Plan (the “Plan”) is
hereby established and adopted by the Board effective as of February 24, 2014
(the “Effective Date”).
 
1.2    Purpose
 
The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing an incentive to attract, retain and reward persons
performing services for the Company and by motivating such persons to contribute
to the growth and profitability of the Company.
 
1.3    Term of Plan
 
The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares of Stock
under the terms of the Plan and the agreements evidencing Awards granted under
the Plan have lapsed. However, all Awards shall be granted, if at all, on or
before the date which is ten (10) years from Effective Date.
 
SECTION 2
 
DEFINITIONS AND CONSTRUCTION
 
2.1    Definitions
 
Whenever used herein, the following terms shall have their respective meanings
set forth below:
 
(a) “Affiliate”  means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person. The term
“control” includes, without limitation, the possession, directly or indirectly,
of the power to direct the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. With respect to
any Award that is deferred compensation subject to Code Section 409A, for the
purposes of applying Code Section 409A to such Award the term Affiliate shall
mean all Persons with whom the Participant’s employer would be considered a
single employer under Code Section 414(b) or 414(c) as defined and modified in
Code Section 409 as determined by the Committee. Notwithstanding the foregoing,
with respect to Nonstatutory Stock Options and Stock appreciation rights, if
necessary for such Awards to be exempt from Code Section 409A, as determined by
the Committee, for purposes of grants of such Awards, Affiliate shall only
include an entity if the Company’s Stock would constitute “service recipient
stock” within the meaning of Code Section 409A.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) “Award” shall mean a grant of an Option, Restricted Stock, Other Stock-Based
Award, Performance Awards or Dividends or Dividend Equivalents to a Participant
under this Plan.
 
(c) “Authorized Shares” shall have the meaning set forth in Section 15 hereto.
 
(d) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant and any shares of Stock acquired upon the exercise
thereof. The Award Agreement consists of the Award Agreement and the Notice of
Grant of an Award incorporated therein by reference, or such other form or forms
as the Committee may approve from time to time.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Cashless Exercise” shall have the meaning set forth in Section 6.3(a)
hereto.
 
(g) “Cause” shall mean, unless otherwise specifically defined in a Participant’s
Award Agreement or an employment agreement between the Participant and the
Company or an Affiliate as in effect on the effective date of the grant of an
Award, any of the following: (1) the Participant’s theft or falsification of any
Company or Affiliate documents or records or property; (2) the Participant’s
improper use or disclosure of the Company’s or an Affiliate’s confidential or
proprietary information; (3)any action by the Participant which has a material
detrimental effect on the Company’s or an Affiliate’s reputation or business as
determined by the Committee; (4) the Participant’s material failure or inability
to perform any reasonable assigned and lawful duties after written notice from
the Company or Affiliate of, and Participant’s failure or inability to cure
within ten (10) business days, such failure or inability; (5) any material
breach by the Participant of any employment or service agreement between the
Participant and the Company or Affiliate, if applicable, which breach is not
cured pursuant to the terms of such agreement, if applicable; or (6) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act which impairs the Participant’s ability to perform his or her
duties with the Company or Affiliate or (7) a material breach by the Participant
of the policies and procedures of the Company or an Affiliate.
 
(h) A “Change in Control” shall mean any of the following events occurring with
respect to the Company:
 
(i) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) acquires securities of the Company and immediately thereafter is the
beneficial owner (except that a Person shall be deemed to be the beneficial
owner of all shares that any such Person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants or
options or otherwise, without regard to the sixty (60)-day period referred to in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
 
(iii) the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
 
(iv) the stockholders of the Company approve a plan or agreement for the sale or
disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this clause (iv)
shall not be deemed a Change in Control unless and until such transaction is
consummated.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable notices, rulings and regulations promulgated thereunder.
 
(j) “Committee” means the Board; provided however, after a compensation
committee of the Board is established which meets the outside director
requirements of Code Section 162(m) and non-employee director requirements under
Securities and Exchange Commission Rule 16b-3, the Committee will mean such
compensation committee during any period the Company is a “Publicly Held
Corporation” within the meaning of the Code Section 162(m) and at any time
required by the Securities and Exchange Commission Rule 16b-3.
 
 
4

--------------------------------------------------------------------------------

 
 
(k) “Company” means Victory Energy Corporation, a Nevada corporation, or any
successor corporation thereto.
 
(l) “Consultant” means an individual who is a natural person engaged to provide
consulting or advisory services (other than as an Employee or a Director) to the
Company or its Affiliates, provided that the identity of such person, the nature
of such services or the entity to which such services are provided are not in
connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities or would not preclude the Company from offering or
selling securities to such person pursuant to the Plan in reliance on either the
exemption from registration provided by Rule 701 under the Securities Act or, if
the Company is required to file reports pursuant to Section 13 or 15(d) of the
Exchange Act, registration on a Form S-8 Registration Statement under the
Securities Act.
 
(m) “Director” means a member of the Board or of the board of directors of any
other Company or any of the Company’s Affiliates who is not an Employee.
 
(n) “Disability” means, unless otherwise specifically defined in the
Participant’s Award Agreement, (i) in the case where the Participant has a
written employment agreement with the Company or any Subsidiary, the definition
of “Disability,” the definition for such term set forth in such employment
agreement as in effect on the date of the applicable Award grant and (ii) in all
other cases, a Participant’s inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities for a period of ninety
(90) days during any twelve-month period as determined by the Company. The
Participant agrees to submit to any examination that is necessary for a
determination of Disability and agrees to provide any information necessary for
a determination of Disability, including any information that is protected by
the Health Insurance Portability and Accountability Act.
 
(o) “Dividends and Dividend Equivalents” means an Award as specified in Section
8.3.
 
(p) “Effective Date” shall have the meaning set forth in Section 1.1 hereto.
 
(q) “Employee” means any person treated as an employee (including a Director who
is also treated as an employee) of the Company on the records of the Company or
of any of the Company’s Affiliates on the records of such Affiliate and, with
respect to any Incentive Stock Option granted to such person, who is an employee
of the Company or a parent or a Subsidiary of the Company for purposes of
Sections 422, 424 and 3401(c) of the Code; provided, however, that neither
service as a Director nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan. The Company shall determine in
good faith and in the exercise of its discretion whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be. For
purposes of an individual’s rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company, the Board, the
Committee or any court of law or governmental agency subsequently makes a
contrary determination.
 
 
5

--------------------------------------------------------------------------------

 
 
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(s) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
 
(i) If, on such date, the Stock is listed or traded on a national or regional
securities exchange or market system, constituting the primary market for the
Stock, the Fair Market Value of a share of Stock shall be the closing sale price
of a share of Stock (or the mean of the closing bid and asked prices of a share
of Stock if the Stock is so quoted instead) on the determination date (or, if no
sales occur on such date, on the last preceding date on which such sales of
Stock are so reported) as quoted on such exchange and as reported in The Wall
Street Journal, pink sheets or such other source as the Committee deems
reliable.
 
(ii) If, on such date, the Stock is not listed or traded on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be as determined by the Committee in its discretion using a
reasonable method exercised in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse, and if it is
determined by the Committee to be applicable, in any other manner permitted in
accordance with Code Section 409A and the notices, rulings and regulations
thereunder, or 422(b) and the notices, rulings and regulations thereunder, if
applicable.
 
(t) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
 
(u)  “Insider” means an Officer, a Director or other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.
 
(v) “New Shares” shall have the meaning set forth in Section 4.2 hereto.
 
(w) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.
 
 
6

--------------------------------------------------------------------------------

 
 
(x) “Notice of Grant of an Award” means the Notice of Grant of an Award executed
by the Company and the Participant on the date of the Award Grant.
 
(y) “Officer” means any person designated by the Board as an officer of the
Company.
 
(z) “Option” means a right to purchase Stock pursuant to the terms and
conditions of the Plan. An Option may be either an Incentive Stock Option or a
Nonstatutory Stock Option.
 
(aa) “Option Expiration Date” shall have the meaning set forth in Section
9.1(a) hereto.
 
(bb) “Other Stock-Based Awards” shall mean Awards described in Section 8.
 
(cc) “Participant” means a person who has been granted one or more Awards
hereunder.
 
(dd) “Performance Awards” shall mean Awards described in Section 8.
 
(ee) “Permitted Transferee” has the meaning provided such term in Section 13.
 
(ff) “Person” means any partnership, corporation, limited liability company,
group, trust or other legal entity.
 
(gg) “Plan” shall have the meaning set forth in Section 1.1 hereto.
 
(hh) “Restricted Stock” shall mean an Award granted to a Participant pursuant to
Section 7 hereof.
 
(ii) “Restriction Period” means the period of time determined by the Committee
and set forth in the Award Agreement during which the transfer of Restricted
Stock by the Participant is restricted.
 
(jj) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.
 
(kk) “Securities Act” means the Securities Act of 1933, as amended.
 
(ll) “Section 409A Plan” shall have the meaning described in Section 24.
 
 
7

--------------------------------------------------------------------------------

 
 
(mm) “Service” means a Participant’s employment or Service with the Company or
any of its Affiliates, whether in the capacity of an Employee, a Director or a
Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Company or Affiliate (or in the case of an Incentive Stock Option
the parent or Subsidiary of the Company) or a change in the Company or Affiliate
(or in the case of an Incentive Stock Option the parent or Subsidiary of the
Company) for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service with the Company or an Affiliate (or in the case of an
Incentive Stock Option the parent or Subsidiary of the Company) shall not be
deemed to have terminated if the Participant takes any military leave, temporary
illness leave, authorized vacation or other bona fide leave of absence;
provided, however, that if any such leave exceeds three (3) months, the
Participant’s Service shall be deemed to have terminated unless the
Participant’s right to return to Service with the Company is provided by either
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Company or provided by statute or contract, a leave of absence shall not
be treated as Service. The Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the company for
which the Participant performs Service ceasing to be the Company or an Affiliate
(or in the case of an Incentive Stock Option the parent or Subsidiary of the
Company). Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination. Notwithstanding the foregoing, with respect to any
Award that is subject to 409A, separation from Service shall be determined by
the Committee under the applicable rules of Code Section 409A.
 
(nn) “Stock” means the common stock of the Company, par value $0.001 per share,
as adjusted from time to time in accordance with Section 4.2 hereto.
 
(oo) “Subsidiary” means any corporation (whether now or hereafter existing)
which constitutes a “subsidiary” of the Company, as defined in Section 424(f) of
the Code.
 
(pp) “Ten Percent Owner Participant” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or parent or Subsidiary within the meaning of Section 422(b)(6) of the
Code.
 
(qq) “Term” shall have the meaning described in Section 15.
 
2.2    Construction
 
Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Words of the masculine gender shall
include the feminine and neuter, and vice versa. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise. Section
headings as used herein are inserted solely for convenience and reference and do
not constitute any part of the interpretation or construction of the Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3
 
ADMINISTRATION
 
3.1    Administration by the Committee
 
The Plan shall be administered by the Committee. All questions of interpretation
of the Plan, construction of its terms, or of any Award shall be determined by
the Committee, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.
 
3.2    Authority of Officers
 
Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, determination or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
determination or election.
 
3.3    Powers of the Committee
 
In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Committee shall have the full and final power and
authority, in its discretion:
 
(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;
 
(b) to designate Awards as Restricted Stock or Options or Other Stock-Based
Awards or Performance Awards, and to designate Options as Incentive Stock
Options or Nonstatutory Stock Options;
 
(c) to determine the Fair Market Value of shares of Stock or other property;
 
(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired upon the exercise and/or
vesting thereof, including, without limitation, (i) the exercise price of the
Option, (ii) the method of payment for shares purchased upon the exercise and/or
vesting of an Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with the Award or such shares, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions, including but not limited to performance goals, of the
exercisability of the Award or the vesting of any shares of Stock, (v) the time
of the expiration of the Award, (vi) the effect of the Participant’s termination
of Service with the Company on any of the foregoing, (vii) the provision for
electronic delivery of Awards and/or book entry, and (viii) all other terms,
conditions and restrictions applicable to the Award or such shares not
inconsistent with the terms of the Plan;
 
 
9

--------------------------------------------------------------------------------

 
 
(e) to approve one or more forms of the Award Agreement;
 
(f) to amend, modify, extend, cancel, or renew any Award, or to waive any
restrictions or conditions applicable to any Award or any shares acquired upon
the exercise thereof; provided, however, that no such amendment, modification,
extension or cancellation shall adversely affect a Participant’s Award without a
Participant’s consent;
 
(g) to accelerate, continue, extend or defer the exercisability and/or vesting
of any Award, including with respect to the period following a Participant’s
termination of Service with the Company;
 
(h) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;
 
(i) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
 
(j) notwithstanding the foregoing, except as provided in Section 4.2 and Section
25, the terms of an outstanding Award may not be amended by the Committee,
without approval of the Company’s stockholders, to: (i) reduce the exercise
price of an outstanding Option or to reduce the exercise price of an outstanding
Stock appreciation right, (ii) cancel an outstanding Option or outstanding Stock
appreciation right in exchange for other Options or Stock appreciation rights
with an exercise price that is less than the exercise price of the cancelled
Option or the cancelled Stock appreciation right, as applicable, or (iii) cancel
an outstanding Option with an exercise price that is less than the Fair Market
Value of a share of Stock on the date of cancellation or cancel an outstanding
Stock appreciation right with an exercise price that is less than the Fair
Market Value of a share of Stock on the date of cancellation in exchange for
cash or another Award.
 
3.4    Administration with Respect to Insiders
 
With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3 and all other applicable laws, including any
required blackout periods. At any time the Company is required to comply with
Securities Regulation BTR, all transactions under this Plan respecting the
Company’s securities shall comply with Securities Regulation BTR and the
Company’s insider trading policies, as revised from time to time, or such other
similar Company policies, including but not limited to policies relating to
blackout periods. Any ambiguities or inconsistencies in the construction of an
Award shall be interpreted to give effect to such limitation. To the extent any
provision of the Plan or Award Agreement or action by the Committee or Company
fails to so comply, such provision or action shall be deemed null and void to
the extent permitted by law and deemed advisable by the Committee in its
discretion.
 
 
10

--------------------------------------------------------------------------------

 
 
3.5    Indemnification
 
EACH PERSON WHO IS OR WAS A MEMBER OF THE BOARD OR THE COMMITTEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST AND FROM ANY DAMAGE, LOSS, LIABILITY, COST
AND EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM IN CONNECTION
WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO WHICH HE MAY BE
A PARTY OR IN WHICH HE MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR FAILURE
TO ACT UNDER THE PLAN (INCLUDING SUCH INDEMNIFICATION FOR A PERSON’S OWN, SOLE,
CONCURRENT OR JOINT NEGLIGENCE OR STRICT LIABILITY), EXCEPT FOR ANY SUCH ACT OR
OMISSION CONSTITUTING WILLFUL OR INTENTIONAL MISCONDUCT, FRAUD OR GROSS
NEGLIGENCE. SUCH PERSON SHALL BE INDEMNIFIED BY THE COMPANY FOR ALL AMOUNTS PAID
BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM IN
SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT, OR PROCEEDING AGAINST
HIM, PROVIDED HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS
OWN BEHALF. THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE OF ANY
OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE
COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS, AS A MATTER OF LAW, OR OTHERWISE,
OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR HOLD THEM HARMLESS.
 
SECTION 4

 
SHARES SUBJECT TO PLAN
 
4.1    Maximum Number of Shares Issuable
 
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued with respect to Awards under the Plan
shall be fifteen percent (15%) of the then outstanding shares of Stock at the
end of the preceding quarter and shall consist of authorized but unissued or
reacquired shares of Stock or any combination thereof. If the Company
repurchases shares of Stock that is not an event described in Section 4.2, the
amount of shares of Stock available under the Plan that may be issued for Awards
shall not be reduced due to such repurchase, and the amount available for Awards
thereafter shall then be the amount equal to fifteen percent (15%) of the then
outstanding shares of Stock at the end of the preceding quarter that immediately
precedes the date of the repurchase or prior to a related series of repurchases.
The maximum aggregate number of such shares of Stock authorized for issuance in
the foregoing sentence that may be issued as Incentive Stock Options shall be
the two million (2,000,000) shares of Stock. Shares of Stock of an outstanding
Award that for any reason expire or are terminated, forfeited or canceled or
withheld for taxes or settled in a manner that all or some of the shares of
Stock covered by an Award are not issued to a Participant (including, without
limitation, shares of Stock withheld for the purchase price of an Award) shall
again be available for issuance under the Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
During any period that the Company is a Publicly Held Corporation within the
meaning of Code Section 162(m) the following rules shall apply to grants of
Awards:
 
(a) Subject to adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Stock (including phantom or restricted units, Options, Stock
appreciation rights, Restricted Stock, Other Stock-Based Awards, Performance
Awards or Dividends or Dividend Equivalents paid out in Stock) that may be
granted in any calendar year pursuant to any Award held by any Participant shall
be two million (2,000,000) shares of Stock.
 
(b) The maximum aggregate cash payout (including phantom or restricted units,
Stock appreciation rights, Other Stock-Based Awards, Performance Awards or
Dividends or Dividend Equivalents paid out in cash) with respect to Awards
granted in any calendar year that may be made to any Participant shall be four
million dollars ($4,000,000).
 
(c) With respect to any Option or Stock appreciation right granted to a
Participant that is canceled or repriced, the number of shares of Stock subject
to such Option or Stock appreciation right shall continue to count against the
maximum number of shares of Stock that may be the subject of Options or Stock
appreciation right granted to such Participant hereunder to the extent such is
required in accordance with Section 162(m) of the Code.
 
(d) The limitations of subsections (a), (b) and (c) above shall be construed and
administered so as to comply with the performance-based exception in Code
Section 162(m).
 
4.2    Adjustments for Changes in Capital Structure
 
In the event of any stock dividend or extraordinary cash dividend, stock split,
reverse stock split, recapitalization, combination, reclassification or similar
change in the capital structure of the Company, appropriate adjustments shall be
made in the number and class of shares subject to the Plan and to any
outstanding Awards, and in the exercise price per share of any outstanding
Awards and with respect to Options, if applicable, in accordance with Code
Sections 424 and 409A. If a majority of the shares, which are of the same class
as the shares that are subject to outstanding Awards, are exchanged for,
converted into, or otherwise become (whether or not pursuant to a change in
control) shares of another company (the “New Shares”), the Committee may, in its
sole discretion, unilaterally amend the outstanding Awards to provide that such
Awards are exercisable for New Shares. In the event of any such amendment, the
number of shares subject to, and the exercise price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion, and with respect to Options in
accordance with Code Sections 424 and 409A and the regulations thereunder.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise price of any Award be decreased to an amount
less than the par value, if any, of the stock subject to the Award. The
adjustments determined by the Committee pursuant to this Section 4.2 shall be
final, binding and conclusive.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 5
 
ELIGIBILITY AND AWARD LIMITATIONS
 
5.1    Persons Eligible for Awards
 
Awards may be granted only to Employees, Consultants, and Directors. For
purposes of the foregoing sentence, “Employees,” “Consultants,” and “Directors”
shall include prospective Employees, prospective Consultants and prospective
Directors to whom Awards are granted in connection with written offers of
employment or other service relationships with the Company. Eligible persons may
be granted more than one (1) Award. Eligibility in accordance with this Section
shall not entitle any person to be granted an Award, or, having been granted an
Award, to be granted an additional Award.
 
5.2   Award Agreements
 
Each Participant to whom an Award is granted shall be required to enter into an
Award Agreement with the Company, in such a form as is provided by the
Committee. The Award Agreement shall contain specific terms as determined by the
Committee, in its discretion, with respect to the Participant’s particular
Award. Such terms need not be uniform among all Participants or any similarly
situated Participants. The Award Agreement may include, without limitation,
vesting, forfeiture and other provisions specific to the particular
Participant’s Award, as well as, for example, provisions to the effect that the
Participant (i) shall not disclose any confidential information acquired during
employment with the Company or while providing service to the Company, (ii)
shall abide by all the terms and conditions of the Plan and such other terms and
conditions as may be imposed by the Committee, (iii) shall not interfere with
the employment or other Service of any Employee or service provider, (iv) shall
not compete with the Company or become involved in a conflict of interest with
the interests of the Company, (v) shall forfeit an Award if terminated for
Cause, (vi) shall not be permitted to make an election under Section 83(b) of
the Code when applicable, (vii) shall be subject to transfer restrictions
respecting the Award or Stock, (viii) shall be subject to any other agreement
between the Participant and the Company regarding shares of Stock that may be
acquired under an Award including, without limitation, an agreement restricting
the transferability of the Award or shares of Stock by Participant or any other
restrictions or requirements of any stockholders’ agreement that is in effect
from time to time, and (ix) any provisions or definitions the Committee deems
necessary or desirable to comply with Code Section 409A. An Award Agreement
shall include such terms and conditions as are determined by the Committee, in
its discretion, to be appropriate with respect to any individual Participant.
The Award Agreement shall be signed by the Participant to whom the Award is made
and by an authorized Officer of the Company.
 
5.3    Award Grant Restrictions
 
Any person who is not an Employee on the effective date of the grant of an Award
to such person may be granted only a Nonstatutory Stock Option, Restricted Stock
or Other Stock-Based Award. An Incentive Stock Award granted to an Employee of
the Company, or its parent or Subsidiary as defined in Code Section 424(f), or
to a prospective Employee of the Company, or its parent or its Subsidiary as
defined in Code Section 424(f) upon the condition that such person become an
Employee shall be deemed granted effective on the date such person commences
service as an Employee with the Company, with an exercise price determined as of
such date in accordance with Section 6.1.
 
 
13

--------------------------------------------------------------------------------

 
 
5.4    Fair Market Value Limitations for Incentive Stock Options
 
To the extent that Options designated as Incentive Stock Options (granted under
all stock option plans of the Company or parent or Subsidiary as defined in Code
Section 422, including the Plan) become exercisable by a Participant for the
first time during any calendar year for Stock having an aggregate Fair Market
Value greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.4, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of Stock shall be determined as of the time the option
with respect to such Stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.4, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 5.4, the Company at the request of the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Separate certificates representing
each such portion shall be issued upon the exercise of the Option.
 
5.5    Repurchase Rights, Right of First Refusal and Other Restrictions on Stock
 
Shares under the Plan may be subject to a right of first refusal, one or more
repurchase options, or other conditions and restrictions pursuant to a contract
entered into by the Company and its stockholders or otherwise as determined by
the Committee or as provided in the Award Agreement, in the Committee’s
discretion. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement, including but not limited
to, the Award Agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
 
SECTION 6

 
TERMS AND CONDITIONS OF OPTIONS
 
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:
 
 
14

--------------------------------------------------------------------------------

 
 
6.1    Exercise Price
 
The exercise price for each Option shall be established in the discretion of the
Committee; provided, however, that (a) the exercise price per share for an
Option shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the Option and (b) no Incentive Stock Option granted
to a Ten Percent Owner Participant shall have an exercise price per share less
than one hundred ten percent (110%) of the Fair Market Value of a share of Stock
on the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Sections 424 and
409A of the Code.
 
6.2    Exercisability, Vesting and Term of Options
 
(a) Exercisability. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner Participant shall be exercisable after the expiration of
five (5) years after the effective date of grant of such Option, and (c) no
Option granted to a prospective Employee, prospective Consultant or prospective
Director may become exercisable prior to the date on which such person commences
Service with the Company. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
 
(b) Vesting. The Committee shall specify the vesting schedule, if any, in the
applicable Award Agreement.
 
(c) Incentive Stock Options. Unless otherwise provided in the Option Agreement
with respect to death or Disability of the Participant, the Incentive Stock
Options may only be exercised within three (3) months after the Participant’s
termination of Service.
 
6.3    Payment of Exercise Price
 
(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made in cash, by check or cash equivalent or
upon approval by the Committee in its sole discretion by any of the following
(i) subject to Section 6.3(b)(i) below, by tender to the Company, or attestation
to the ownership, of shares of Stock owned by the Participant having a Fair
Market Value not less than the exercise price; (ii) subject to the Company’s
rights set forth in Section 6.3(b)(ii) below, by causing the Company to withhold
from the shares of Stock issuable upon the exercise of the Option the number of
whole shares of Stock having a Fair Market Value, as determined by the Company,
not less than the exercise price (a “Cashless Exercise”); (iii) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law; or (iv) by any combination of cash or any of
the foregoing or any combination of (i-iii) thereof. The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Limitations on Forms of Consideration.
 
(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock.
 
(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise in order to comply with applicable law.
 
SECTION 7

 
RESTRICTED STOCK
 
7.1    Award of Restricted Stock
 
(a) Grant. In consideration of the performance of employment or Service by any
Participant who is an Employee, Consultant or Director, Stock may be awarded
under the Plan by the Committee as Restricted Stock with such restrictions
during the Restriction Period as the Committee may designate in its discretion,
any of which restrictions may differ with respect to each particular
Participant. Restricted Stock may also be awarded as an Other Stock-Based Award
subject to performance goals under Section 8.2. Restricted Stock shall be
awarded for no additional consideration or such additional consideration as the
Committee may determine, which consideration may be equal to or more than the
Fair Market Value of the shares of Restricted Stock on the grant date. The terms
and conditions of each grant of Restricted Stock shall be evidenced by an Award
Agreement.
 
(b) Immediate Transfer Without Immediate Delivery of Restricted Stock. Unless
otherwise specified in the Participant’s Award Agreement, each Restricted Stock
Award shall constitute an immediate transfer of the record and beneficial
ownership of the shares of Restricted Stock to the Participant in consideration
of the performance of Services as an Employee, Consultant or Director, as
applicable, entitling such Participant to all voting and other ownership rights
in such shares of Stock.
 
 
16

--------------------------------------------------------------------------------

 
 
As specified in the Award Agreement, a Restricted Stock Award may limit the
Participant’s dividend and voting rights during the Restriction Period in which
the shares of Restricted Stock are subject to a “substantial risk of forfeiture”
(within the meaning given to such term under Code Section 83) and restrictions
on transfer. In the Award Agreement, the Committee may apply any restrictions to
the dividends that the Committee deems appropriate.
 
Shares awarded pursuant to a grant of Restricted Stock may be issued in the name
of the Participant and held, together with a stock power endorsed in blank, by
the Committee or Company (or their delegates) or in trust or in escrow pursuant
to an agreement satisfactory to the Committee, as determined by the Committee,
until such time as the restrictions on transfer have expired. All such terms and
conditions shall be set forth in the particular Participant’s Award Agreement.
The Company or Committee (or their delegates) shall issue to the Participant a
receipt evidencing the certificates held by it which are registered in the name
of the Participant.
 
7.2    Restrictions
 
(a) Forfeiture of Restricted Stock. Restricted Stock awarded to a Participant
may be subject to the following restrictions until the expiration of the
Restriction Period: (i) a restriction that constitutes a “substantial risk of
forfeiture” (as defined in Code Section 83), or a restriction on
transferability; (ii) unless otherwise specified by the Committee in the Award
Agreement, the Restricted Stock that is subject to restrictions which are not
satisfied shall be forfeited and all rights of the Participant to such Shares
shall terminate; and (iii) any other restrictions that the Committee determines
in advance are appropriate, including, without limitation, rights of repurchase
or first refusal in the Company or provisions subjecting the Restricted Stock to
a continuing substantial risk of forfeiture in the hands of any transferee. Any
such restrictions shall be set forth in the particular Participant’s Award
Agreement.
 
(b) Issuance of Certificates. Reasonably promptly after the date of grant with
respect to shares of Restricted Stock, the Company shall take the actions as it
determines necessary in its sole discretion to cause the Stock to be issued
subject to the forfeiture provisions and other requirements as the Committee
determines necessary, including, without limitation, issuing a Stock
certificate, registered in the name of the Participant to whom such shares of
Restricted Stock were granted, evidencing such shares; provided, however, that
the Company shall not cause to be issued such a Stock certificate unless it has
received a Stock power duly endorsed in blank with respect to such shares of
Restricted Stock. Each such stock certificate shall bear the following legend or
any other legend approved by the Company:
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Victory Energy
Corporation 2014 Long Term Incentive Plan and an Award Agreement entered into
between the registered owner of such shares and Victory Energy Corporation. A
copy of the Plan and Award Agreement are on file in the corporate offices of
Victory Energy Corporation.
 
 
17

--------------------------------------------------------------------------------

 
 
Such legend shall not be removed from the certificate evidencing such shares of
Restricted Stock until such shares vest pursuant to the terms of the Award
Agreement.
 
(c) Vesting. The Award Agreement shall specify the vesting schedule.
 
(d) Removal of Restrictions. The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is appropriate.
 
7.3   Delivery of Shares of Common Stock
 
Subject to withholding taxes under Section 10 and to the terms of the Award
Agreement, a Stock certificate evidencing the shares of Restricted Stock with
respect to which the restrictions in the Award Agreement have been satisfied
shall be delivered to the Participant or other appropriate recipient free of
restrictions. Such delivery shall be affected for all purposes when the Company
shall have deposited such certificate in the United States mail, addressed to
the Participant or other appropriate recipient.
 
SECTION 8

 
OTHER STOCK-BASED, PERFORMANCE AWARDS AND DIVIDENDS
 
8.1    Grant of Other Stock-Based and Performance Awards
 
Other Stock-Based Awards may be awarded by the Committee to selected
Participants that are denominated or payable in, valued in whole or in part by
reference to, or otherwise related to, shares of Stock, as deemed by the
Committee to be consistent with the purposes of the Plan and the goals of the
Company. Performance Awards may be granted by the Committee in its sole
discretion awarding cash or stock (including Restricted Stock) or a combination
thereof based upon the achievement of goals as determined by the Committee.
Types of Other Stock-Based Awards or Performance Awards include, without
limitation, purchase rights, phantom stock, Stock appreciation rights,
restricted units, Restricted Stock or Stock subject to performance goals, shares
of Stock awarded that are not subject to any restrictions or conditions,
convertible or exchangeable debentures, other rights convertible into shares of
Stock, Awards valued by reference to the value of securities of, or the
performance of, the Company or a specified Subsidiary, division or department,
Awards based upon performance goals established by the Committee and settlement
in cancellation of rights of any person with a vested interest in any other
plan, fund, program or arrangement that is or was sponsored, maintained or
participated in by the Company or any Subsidiary. Other Stock-Based Awards may
be awarded either alone or in addition to or in tandem with any other Awards.
Other Stock Based Awards may be paid in Stock, cash or a combination thereof.
 
 
18

--------------------------------------------------------------------------------

 
 
8.2    Other Stock-Based Award and Performance Awards Terms
 
(a) Written Agreement. The terms and conditions of each grant of an Other
Stock-Based Award or Performance Award shall be evidenced by an Award Agreement.
 
(b) Purchase Price. To the extent that a Stock appreciation right is intended to
be exempt from Code Section 409A or if the Company is a Publicly Held
Corporation and the Stock appreciation right is intended to meet the performance
based exception in Code Section 162(m), the exercise price per share of Stock
shall not be less than one hundred percent (100%) of Fair Market Value of a
share of Stock on the date of the grant of the Stock appreciation right and
shall otherwise comply with Code Section 409A and/or Code Section 162(m).
 
(c) Performance Goals and Other Terms. In its discretion, the Committee may
specify such criteria, periods or performance goals for vesting in Other
Stock-Based Awards or Performance Awards and payment thereof to the Participant
as it shall determine; and the extent to which such criteria, periods or goals
have been met shall be determined by the Committee. All terms and conditions of
Other Stock-Based Awards shall be determined by the Committee and set forth in
the Award Agreement.
 
If any Other Stock-Based Award or Performance Award is intended by the Committee
to meet the performance-based exception in Code Section 162(m), the following
shall apply:
 
(i) Performance Period. The Committee shall establish a performance period which
shall be a period of time, as may be determined in the discretion of the
Committee and set out in the Award Agreement, over which performance is measured
for the purpose of determining a Participant’s right to and the payment value of
an Other Stock-Based Award or Performance Award in accordance with Code Section
162(m). For each performance period, the Committee shall establish the number of
Other Stock-Based Awards or Performance Awards and their contingent values which
may vary depending on the degree to which performance criteria established by
the Committee are met.
 
(ii) Performance Criteria. The Committee may establish performance goals
applicable to Other Stock-Based Awards or Performance Awards based upon criteria
in one or more of the following categories: (i) performance of the Company as a
whole, (ii) performance of a segment of the Company’s business, and (iii)
individual performance. Performance criteria for the Company shall relate to the
achievement of predetermined financial, operational or strategic objectives for
the Company and its Subsidiaries. Performance criteria for a segment of the
Company’s business shall relate to the achievement of financial, operational or
strategic objectives of the segment for which the Participant is accountable.
 
(iii) Examples of performance criteria shall include any of the following:
pre-tax or after tax profit levels, including: earnings per share, earnings
before interest and taxes, earnings before interest, taxes, depreciation and
amortization, net operating profits after tax, and net income; total stockholder
return; return on assets, equity, capital or investment; cash flow and cash flow
return on investment; economic value added and economic profit; growth in
earnings per share; stock price performance, sales, costs, production volumes or
reserves added; levels of operating expense, maintenance expense or measures of
customer satisfaction and customer service as determined from time to time
including the relative improvement therein. Individual performance criteria
shall relate to a Participant’s overall performance, taking into account, among
other measures of performance, the attainment of individual goals and
objectives. The performance goals may differ among Participants and shall be
established in accordance with Code Section 162(m).
 
 
19

--------------------------------------------------------------------------------

 
 
(iv) Modification. If the Committee determines, in its discretion exercised in
good faith, that the established performance measures or objectives are no
longer suitable to the Company’s objectives because of a change in the Company’s
business, operations, corporate structure, capital structure, or other
conditions the Committee deems to be appropriate, the Committee may modify the
performance measures and objectives to the extent it considers such modification
to be necessary, provided, however, that with respect to Awards intended to
qualify for the performance-based exception of Code Section 162(m), the
Committee shall not permit any such modification that would cause the Awards to
fail to qualify for the performance based exception.
 
(v) Compliance with Code Section 162(m). With respect to Awards intended to meet
the performance based exception of Code Section 162(m), the Committee shall
administer the Awards and take all action that it determines are necessary,
including but not limited to certifying that performance goals have been met, so
that Awards intended to meet the performance based exception comply with Code
Section 162(m).
 
(d) Payment. Other Stock-Based Awards or Performance Awards may be paid in
shares of Stock, cash or other consideration or a combination thereof related to
such shares, in a single payment or in installments on such dates as determined
by the Committee, all as specified in the Award Agreement.
 
8.3         Dividends.
 
Except with respect to dividends on Restricted Stock, the Participant shall not
be entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents with respect to the number of shares of Stock covered by the Award
unless (and to the extent) otherwise as determined by the Committee and set
forth in a separate Award Agreement. The Committee in the Award Agreement may
provide such terms and conditions for the Award of Dividends or Dividend
Equivalents as it shall determine in its discretion. The Committee may also
provide in such Award Agreement that the amounts of any Dividends or Dividend
Equivalent shall be deemed to have been reinvested in additional shares of
Stock. Notwithstanding the foregoing and subject to adjustments under Section
4.2, no grant of a Dividend or Dividend Equivalent may be granted with respect
to an Option.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 9

 
EFFECT OF TERMINATION OF SERVICE
 
9.1    Option Exercisability and Award Vesting
 
Subject to earlier termination of the Option or other Award as otherwise
provided herein and unless otherwise provided by the Committee in the Award
Agreement, an Award and Option shall be vested and an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section 9.1 and
thereafter shall terminate:
 
(a) Disability or Death. If the Participant’s Service terminates because of the
Disability or death of the Participant, the unvested portion of any Award shall
be forfeited and terminated and the vested portion of an Option may be exercised
by the Participant or the applicable of his guardian or legal representative or
estate for a period of three (3) months after the date on which the
Participant’s Service terminated due to Disability or one (1) year after the
date on which the Participant’s Service terminated due to death, respectively,
but in any event no later than the date of expiration of the Option’s term,
which in no event shall exceed ten (10) years from the date of grant, as set
forth in the Award Agreement evidencing such Option (the “Option Expiration
Date”).
 
(b) Change in Control. Upon a Change in Control then (1) the vested portion of
the Option, to the extent unexercised and exercisable on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of three (3) months after the date on which the Participant’s Service
terminated without Cause, but in any event no later than the Option Expiration
Date, and (2) the exercisability and vesting of the Award or Option and any
shares acquired upon the exercise thereof may otherwise be accelerated effective
as of the date on which the Participant’s Service terminated to such extent, if
any, as shall have been determined by the Committee, in its discretion, and set
forth in the Award Agreement evidencing such Option.
 
(c) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service with the Company is terminated for
Cause, as defined by the Participant’s Award Agreement or contract of employment
or service (or, if not defined in any of the foregoing, as defined in the Plan),
the Award, whether or not vested, shall terminate and cease to be exercisable
immediately upon such termination of Service.
 
(d) Other Termination of Service. If the Participant’s Service with the Company
terminates for any reason, except Disability, death, termination after a Change
in Control, or Cause, any Award or Option, to the extent unvested shall be
forfeited by the Participant on the date on which the Participant’s Service is
terminated, and any vested Option may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
 
 
21

--------------------------------------------------------------------------------

 
 
9.2    Extension if Exercise Prevented by Law
 
Notwithstanding the foregoing, other than termination for Cause, if the exercise
of an Option within the applicable time periods set forth in Section 9.1 is
prevented by the provisions of Section 12 below, the Option shall remain
exercisable until thirty (30) days (or such longer period of time as determined
by the Committee, in its discretion) after the date the Participant is notified
by the Company that the Option is exercisable, but in any event no later than
the Option Expiration Date.
 
9.3    Extension if Participant Subject to Section 16(b)
 
Notwithstanding the foregoing, other than termination for Cause, if a sale
within the applicable time periods set forth in Section 9.1 of shares acquired
upon the exercise of the Option would subject the Participant to suit under
Section 16(b) of the Exchange Act, the Option (if exercisable) shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) three (3) months after the Participant’s termination
of Service, or (iii) the Option Expiration Date.
 
SECTION 10
 
WITHHOLDING TAXES
 
10.1       Tax Withholding
 
All Awards are subject to, and the Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan or an Award hereunder and all Awards are subject
to the Company’s right hereunder.
 
10.2       Share Withholding
 
With respect to tax withholding required upon the exercise of Options, upon the
lapse of restrictions on Restricted Stock, or upon any other taxable event
arising as a result of any Awards, the Committee in its discretion, may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All such elections shall be subject to any restrictions or
limitations that the Committee, in its discretion, deems appropriate. Any
fraction of a share of stock required to satisfy such obligation shall be
disregarded and the amount due shall instead be paid in cash by the Participant.
 
 
22

--------------------------------------------------------------------------------

 
 
10.3       Incentive Stock Options
 
With respect to shares of Stock received by a Participant pursuant to the
exercise of an Incentive Stock Option, if such Participant disposes of any such
shares within (i) two (2) years from the date of grant of such Option or (ii)
one (1) year after the transfer of such shares to the Participant, the Company
shall have the right to withhold from any salary, wages or other compensation
payable by the Company to the Participant an amount sufficient to satisfy
federal, state and local tax withholding requirements attributable to such
disqualifying disposition.
 
SECTION 11
 
PROVISION OF INFORMATION
 
Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s common
stockholders.
 
SECTION 12
 
COMPLIANCE WITH SECURITIES LAW,
OTHER APPLICABLE LAWS AND COMPANY POLICIES
 
The Plan, Award Agreements, the grant of Awards and the issuance of shares of
Stock shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to securities and all other
applicable laws, regulations and requirements of any stock exchange or market
system upon which the stock is listed or traded. Options may not be exercised
and Stock may not be issued if the issuance of shares of Stock would constitute
a violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
and no shares of Stock may be issued unless (a) a registration statement under
the Securities Act shall at the time be in effect with respect to the shares
issuable or (b) in the opinion of legal counsel to the Company, the shares
issuable may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. If the shares of Stock
issuable pursuant to an Award are not registered under the Securities Act, the
Company may imprint on the certificate for such shares the following legend or
any other legend which legal counsel for the Company considers necessary or
advisable to comply with the Securities Act:
 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED FOR
SUCH SALE OR TRANSFER.
 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of any Option or the issuance of shares of Stock, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
Unless otherwise specifically provided in an Award Agreement, all Awards and all
shares of stock issued and any payments are subject to the Company’s clawback
policies adopted by the Company at any time and as amended from time to time.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 13

 
NONTRANSFERABILITY OF AWARDS AND STOCK
 
During the lifetime of the Participant, an Award shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Subject
to the following paragraph, an Award may be assignable or transferable by the
Participant only by will or by the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined in Section 414(p) of the
Code, and only if it is so specified in the Award Agreement; provided, however,
that an Incentive Stock Option may only be assignable or transferable by will or
by the laws of descent and distribution. Notwithstanding the foregoing, to the
extent permitted by the Committee in the Award Agreement, and in accordance with
applicable law, in its discretion, and set forth in the Award Agreement
evidencing such Option, a Nonstatutory Stock Option shall be assignable or
transferable subject to the applicable limitations, if any, described in Rule
701 under the Securities Act, and the General Instructions to Form S-8
Registration Statement under the Securities Act. However, the transferee or
transferees must be any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, in each case with respect to the Participant,
any person sharing the Participant’s household (other than a tenant or employee
of the Company), a trust in which these persons have more than fifty percent of
the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, or any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests (collectively, “Permitted Transferees”); provided further that, (a)
there may be no consideration for any such transfer and (b) subsequent transfers
of Options transferred as provided above shall be prohibited except subsequent
transfers back to the original holder of the Option and transfers to other
Permitted Transferees of the original holder.
 
SECTION 14

 
NONCOMPETITIVE ACTIONS
 
The Committee may provide in an Award Agreement a requirement to enter into a
noncompetition agreement in connection with the Award or the effect of a
violation of a noncompetition agreement on an Award.
 
SECTION 15

 
TERMINATION OR AMENDMENT OF PLAN
 
The Committee may terminate or amend the Plan at any time. However, no grant
shall be made after the tenth (10th) anniversary of the Effective Date (the
“Term”). Subject to changes in applicable law, regulations or rules that would
permit otherwise, without the approval of the Company’s stockholders within the
time required, there shall be (a) no increase in the maximum aggregate number of
shares of Stock that may be issued under the Plan (except by operation of the
provisions of Section 4.2), (b) no change in the class of persons eligible to
receive Incentive Stock Options or purchase Stock under the Plan or to extend
the Term of the Plan, and (c) no other amendment of the Plan that would require
approval of the Company’s stockholders under any applicable law, regulation or
rule or the stock exchange or market system on which the Stock is traded. No
termination or amendment of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee or otherwise provided in the Plan. In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Award without the consent of the Participant, unless such
termination or amendment is required to enable an Award designated as an
Incentive Stock Option to qualify as an Incentive Stock Option or is necessary
to comply with any applicable law, regulation or rule, including Code Section
409A or as otherwise permitted under the Plan, including upon a Change in
Control.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 16 

 
STOCKHOLDER APPROVAL
 
The Plan is adopted by the Board as of the Effective Date and shall be approved
by the stockholders of the Company on or within twelve (12) months of the date
of adoption thereof by the Board. Any Awards granted under the Plan prior to
such stockholder approval shall not vest or otherwise become payable or
exercisable until such stockholder approval is obtained and if an Award does
vest or become payable or exercisable due to an acceleration event or alternate
payment event prior to such stockholder approval such Award and any payment
related thereto shall be forfeited if such stockholder approval is not obtained.
In addition, Options or performance-based compensation under Section 8.2 granted
prior to stockholder approval of the Plan or in excess of the Stock previously
approved by the stockholders shall become exercisable and otherwise shall not be
paid no earlier than the date of stockholder approval of the Plan or stockholder
approval of such increase in the Stock, as the case may be.
 
SECTION 17

 
NO GUARANTEE OF TAX CONSEQUENCES
 
Neither the Company, the Board nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder.
 
SECTION 18

 
SEVERABILITY
 
In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.
 
SECTION 19

 
GOVERNING LAW
 
The Plan and Awards shall be interpreted, construed and constructed in
accordance with the laws of the State of Texas without regard to its conflicts
of law provisions, except as may be superseded by applicable laws of the United
States.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 20

 
SUCCESSORS
 
All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
SECTION 21

 
RIGHTS AS A STOCKHOLDER
 
The holder of an Award shall have no rights as a stockholder with respect to any
shares covered by the Award until the date of issue of a stock certificate to
him or her for such shares. Except as otherwise expressly provided in the Plan,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.
 
SECTION 22

 
NO SPECIAL EMPLOYMENT OR SERVICE RIGHTS
 
Nothing contained in the Plan or Award Agreement shall confer upon any
Participant receiving a grant of any Award any right with respect to the
continuation of his or her Service with the Company (or any Affiliate) or
interfere in any way with the right of the Company (or Affiliate), subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such Service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of any Award.
 
SECTION 23

 
REORGANIZATION OF COMPANY
 
The existence of an Award shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares of Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 24

 
CODE SECTION 409A
 
To the extent that any Award is deferred compensation subject to Code Section
409A, as determined by the Committee, the Award Agreement shall comply with the
requirements of Code Section 409A in a manner as determined by the Committee in
its sole discretion including, without limitation, using applicable definitions
from Code Section 409A, such as a more restrictive definition of Change in
Control to comply with Code Section 409A to the extent that it is more
restrictive than as defined in the Plan, using the more restrictive definition
of Disability as provided in Code Section 409A and specifying a time and form of
payment schedule. In addition if any Award constitutes deferred compensation
under Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following requirements, if and to the extent required to comply
with Code Section 409A, and as determined by the Committee and specified in the
Award Agreement:
 
(a) Payments under the Section 409A Plan may not be made earlier than (i) the
Participant’s separation from service, (ii) the date of the Participant’s
Disability, (iii) the Participant’s death, (iv) a specified time (or pursuant to
a fixed schedule) specified in the Award Notice at the date of the deferral of
such compensation, (v) a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation, or (vi) the occurrence of an unforeseeable emergency;
 
(b) The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;
 
(c)  elections with respect to the deferral of such compensation or the time and
form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and
 
(d)  the case of any Participant who is specified employee, a distribution on
account of a separation from service may not be made before the date which is
six months after the date of the Participant’s separation from service (or, if
earlier, the date of the Participant’s death).
 
For purposes of the foregoing, the terms “separation from service” and
“specified employee”, all shall be defined in the same manner as those terms are
defined for purposes of Section 409A of the Code, and the limitations set forth
herein shall be applied in such manner (and only to the extent) as shall be
necessary to comply with any requirements of Section 409A of the Code that are
applicable to the Award as determined by the Committee.
 
If an Award is subject to Code Section 409A, as determined by the Committee, the
Committee may interpret or amend any Award to comply with Code Section 409A
without a Participant’s consent even if such amendment would have an adverse
effect on a Participant’s Award. With respect to an Award that is subject to
Code Section 409A, the Board may amend or interpret the Plan as it deems
necessary to comply with Section 409A, including, without limitation, limiting
the Committee’s or Company’s discretion with respect to an Award that
constitutes deferred compensation to the extent it would violate Code Section
409A, and no Participant consent shall be required even if such an amendment
would have an adverse effect on a Participant’s Award.
 
 
27

--------------------------------------------------------------------------------

 
 
SECTION 25

 
ADJUSTMENTS UPON A CHANGE IN CONTROL
 
If a Change in Control occurs, except a Change in Control solely on account of
2.1(g)(ii), then the Committee, at its sole discretion, shall have the power and
right to (but subject to any accelerated vesting specified in an Award
Agreement):
 
(a) cancel, effective immediately prior to the occurrence of the Change in
Control, each outstanding Award (whether or not then exercisable) (including the
cancellation of any Options not in the money for which the exercise price is
greater than the consideration to be received), and with respect to options that
currently have an exercise price less than the consideration to be received
immediately prior to the Change in Control, pay to the Participant an amount in
cash equal to the excess of (i) the value, as determined by the Committee, of
the property (including cash) received by the holders of Stock as a result of
such Change in Control over (ii) the exercise price of such Award, if any;
provided, however, this subsection shall be inapplicable to an Award granted
within six (6) months before the occurrence of the Change in Control but only if
the Participant is an insider and such disposition is not exempt under Rule
16b-3 (or other rules preventing liability of the insider under Section 16(b) of
the Exchange Act) and, in that event, the provisions hereof shall be applicable
to such Award after the expiration of six (6) months from the date of grant; or
 
(b) provide for the exchange or substitution of each Award outstanding
immediately prior to such Change in Control (whether or not then exercisable)
for another award with respect to the Stock or other property for which such
Award is exchangeable and, incident thereto, make an equitable adjustment as
determined by the Committee, in its discretion, in the exercise price of the
Award, if any, or in the number of shares of Stock or amount of property
(including cash) subject to the Award; or
 
(c) provide for assumption of the Plan and such outstanding Awards by the
surviving entity or its parent.
 
The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this Section 25.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned officer of the Company certifies that the
foregoing sets forth the Victory Energy Corporation 2014 Long Term Incentive
Plan as duly adopted by the Board on the Effective Date.
 

  VICTORY ENERGY CORPORATION          
 
By:
/s/ Kenneth Hill     Name: Kenneth Hill     Title: Chief Executive Officer      
      Information for Notices:    
3355 Bee Caves Road, Suite 608
Austin, Texas 78746
 

 
 
 
29

--------------------------------------------------------------------------------